DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "… according to claim 8, wherein the shaper comprises a plurality of queues…" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "… according to claim 17, wherein the shaper comprises a plurality of queues…" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner notes that this appears to be a typo with the identified claim from which the instant claim depends. The Examiner has interpreted claims 10 as being a dependent claim of claim 9, instead of the recited claim 8. Likewise claim 20 has been interpreted as being a dependent claim of claim 19, instead of the recited claim 17. For the purpose of compact prosecution the claims will be examined with this interpretation to reasonably compensate for the typographical error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YE et al. US 2014/0164640 (hereinafter YE).

YE anticipates claim 1, it teaches a method for congestion management on a computer network, the method comprising: 
receiving a packet from a traffic flow [YE, ¶59 (Data flows sent from a sender to the receiver.)]; 
determining at least one attribute associated with the packet [YE, ¶101-¶102 (The attributes such as the respective sizes of the packets received may be determined)]; 
determining a priority level for the packet based on the at least one attribute [YE, ¶101-¶102 (the priority level for the packet is based on the size of the packet)]; 
determining a queue depth for a queue in a data plane path of the packet [YE, ¶91 and ¶109 (The dimensions of the queue can be monitored to determine the queue depth)]; 
determining whether to send or drop the packet based on the priority level and the queue depth (¶93 & ¶109 packets may be dropped on a selective basis (e.g. importance, fairness, etc) according to the threshold of the queue and depth of the queue. ¶101 & ¶109 Smaller packets may be assigned a higher priority while larger packets are assigned a lower priority, then marked with for ECN and dropped. ¶107, ¶109-¶111 Both the packet size (smaller packets having higher priority) and queue depth are considered to determine whether to send or drop a packet.)

YE anticipates claim 11, it teaches a system for congestion management on a computer network, the system [YE, Fig. 16 the computer networking system comprises modules and hardware for the related functions listed below] comprising: 
an incoming packet handler configured to receive a packet from a traffic flow [YE, ¶59 (Data flows sent from a sender to the receiver.)]; 
an application detector configured to determine at least one attribute associated with the packet [YE, ¶101-¶102 (The attributes such as the respective sizes of the packets received may be determined)]; 
a policy module configured to determine a priority level for the packet based on the at least one attribute [YE, ¶101-¶102 (the priority level for the packet is based on the size of the packet)]; 
an enhanced weighted random early detection module configured to determine a queue depth for a queue in a data plane path of the packet [YE, ¶91 and ¶109 (The dimensions of the queue can be monitored to determine the queue depth)] and whether to send or drop the packet based on the priority level and the queue depth (YE ¶93 & ¶109 packets may be dropped on a selective basis (e.g. importance, fairness, etc) according to the threshold of the queue and depth of the queue. ¶101 & ¶109 Smaller packets may be assigned a higher priority while larger packets are assigned a lower priority, then marked with for ECN and dropped. ¶107, ¶109-¶111 Both the packet size (smaller packets having higher priority) and queue depth are considered to determine whether to send or drop a packet.)
YE anticipates claim 4, it teaches the method according to claim 1, wherein dropping the packet comprises setting congestion experienced bit to congested [YE, ¶101 (the marked for ECN (e.g. setting the CWR bit to '1') and dropped)].

YE anticipates claim 5, it teaches the method according to claim 1, wherein the at least one attribute comprises: at least one traffic flow attribute, at least one subscriber attribute or at least one session attribute (the attribute of the packet size is interpreted as being a traffic flow attribute [YE, ¶11]).

YE anticipates claim 6, it teaches the method according to claim 5, wherein the at least one traffic flow attribute comprises application type for the traffic flow [YE, ¶40 the application type for the flow/stream of packets may be audio, video, text other streaming media applications, video games, VoIP, video-conferencing, file transferring applications].

YE anticipates claim 14, it teaches the system according to claim 11, wherein the enhanced weighted random early detection module is configured to set a congestion experienced bit to congested instead of dropping the packet [YE, ¶101 (the marked for ECN (e.g. setting the CWR bit to '1') and dropped)].

YE anticipates claim 15, it teaches the system according to claim 11, wherein the at least one attribute comprises: at least one traffic flow attribute, at least one subscriber attribute or at least one session attribute (the attribute of the packet size is interpreted as being a traffic flow attribute [YE, ¶11]).

YE anticipates claim 16, it teaches the system according to claim 15, wherein the at least one traffic flow attribute comprises application type for the traffic flow. [YE, ¶40 the application type for the flow/stream of packets may be audio, video, text other streaming media applications, video games, VoIP, video-conferencing, file transferring applications].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YE as applied to claim 1 and 11 respectively above, and further in view of Corcoran US 2007/0053352 (hereinafter Corcoran).

Regarding claim 2, YE teaches the method according to claim 1 wherein determining a queue depth comprises: 
determining a minimum congestion threshold for the queue [YE, ¶90 and ¶113]; 
determining a maximum congestion threshold for the queue [YE, ¶90 and ¶113]; 
if the queue depth is above the maximum congestion threshold, dropping packets entering the queue (YE, ¶93 and ¶111 The threshold of a queue, which is noted as the determined length of the queue for dropping packets, is monitored to drop packets being queued in excess of the dropping threshold).
But YE does not teach if the queue depth is below the minimum congestion threshold, allowing all packets to be sent; 
if the queue depth is between the minimum congestion threshold and the maximum congestion threshold determining a sending priority level for packets. 
However, Corcoran teaches wherein if the queue depth is below the minimum congestion threshold, allowing all packets to be sent (by disclosing in ¶55 that if the queue size of packets queued is less than a minimum threshold then the arriving packet is also queued, and by disclosing in ¶59 that the data packets from the queue will be transmitted as output packets). Corcoran also teaches if the queue depth is between the minimum congestion threshold and the maximum congestion threshold determining a sending priority level for the packets ( by teaching in ¶55 that if the queue size of the queued packets is between the minimum queue threshold and the maximum threshold, then the arriving packet is either queued or dropped, whereby in ¶59 the arriving packets are queued are further subjected to tagging to prioritize the packets for transmission and transmit the prioritized packets according to their assigned priority levels. [Corcoran, ¶55 and ¶59])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of YE, indicating that limiting the queuing of an excessive amount of packets for the purpose of regulating congestions, with the teachings Corcoran, indicating that minimum congestion thresholds for queuing may also be set to regulate the queuing of packets. The benefiting result would have been the ability to reduce latency between applications at the end terminals of the network by reducing the amount of time packets are stored in the queue.
	
Regarding claim 12, YE teaches the system according to claim 11 wherein the enhanced weighted random early detection module is configured to: 
determine a minimum congestion threshold for the queue [YE, ¶90 and ¶113]; 
determine a maximum congestion threshold for the queue [YE, ¶90 and ¶113]; 
if the queue depth is above the maximum congestion threshold, drop packets entering the queue (YE, ¶93 and ¶111 The threshold of a queue, which is noted as the determined length of the queue for dropping packets, is monitored to drop packets being queued in excess of the dropping threshold).
But YE does not teach if the queue depth is below the minimum congestion threshold, allowing all packets to be sent; 
if the queue depth is between the minimum congestion threshold and the maximum congestion threshold determining a sending priority level for packets.
However, Corcoran teaches wherein if the queue depth is below the minimum congestion threshold, allowing all packets to be sent (by disclosing in ¶55 that if the queue size of packets queued is less than a minimum threshold then the arriving packet is also queued, and by disclosing in ¶59 that the data packets from the queue will be transmitted as output packets). Corcoran also teaches if the queue depth is between the minimum congestion threshold and the maximum congestion threshold determining a sending priority level for the packets ( by teaching in ¶55 that if the queue size of the queued packets is between the minimum queue threshold and the maximum threshold, then the arriving packet is either queued or dropped, whereby in ¶59 the arriving packets are queued are further subjected to tagging to prioritize the packets for transmission and transmit the prioritized packets according to their assigned priority levels. [Corcoran, ¶55 and ¶59])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of YE, indicating that limiting the queuing of an excessive amount of packets for the purpose of regulating congestions, with the teachings Corcoran, indicating that minimum congestion thresholds for queuing may also be set to regulate the queuing of packets. The benefiting result would have been the ability to reduce latency between applications at the end terminals of the network by reducing the amount of time packets are stored in the queue.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over YE, in view of Corcoran as applied to claims 2 and 12 above, and further in view of LUO et al. US 2009/0296670 (hereinafter LUO).

Regarding claims 3 and 13, the combination of YE, in view of Corcoran teaches the method according to claim 2 and system of claim 12, having the ability to regulate congestion with packet queuing by implementing higher and lower buffers (See the rejection of claim 2), but it does not teach wherein the minimum and maximum congestion thresholds are 20% and 80% respectively.
However, LUO teaches that the wherein the minimum congestion threshold is 20% [LUO, ¶29 and ¶49 (buffer lower threshold of 20%)] and the maximum congestion threshold is 80%. [LUO, ¶33 and ¶49(buffer upper threshold of 80%)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of YE, in view of Corcoran indicating that limiting congestion may be performed by implementing queue thresholds, with the teachings LUO, indicating that minimum congestion thresholds for queuing may be 20% and the maximum may be set to 80%. The benefiting result would have been the ability to reduce the occurrence of bottle necking, jitter and latency between applications at the end terminals of the network by allowing the queue to maintain enough storage to respond to network conditions and incoming data to reducing the impacts of network congestion.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YE as applied to claims 1 and 11 above, and further in view of Cheriton US 2005/0201284 (hereinafter Cheriton).

Regarding claims 7 and 17, YE teaches the method and system according to claims 1 and 11 respectively, which indicates that the packets may be processed for the network to handle congestion (See the rejections of claims 1 and 11), but not further comprising: if the packet is dropped, flagging the traffic flow as having been previously dropped and determining the priority level of a subsequent packet of the traffic flow based on whether the traffic flow was flagged.
However, Cheriton teaches if the packet is dropped, flagging the traffic flow as having been previously dropped and determining the priority level of a subsequent packet of the traffic flow based on whether the traffic flow was flagged (by teaching that if the first packet of the flow is dropped, the flow is tagged with a tcpBurstDrop flag. This flag for the flow also is used for indicating that the flow has packets that have been previously dropped and determining the priority level of a subsequent packet of the flow based on the flow being flagged wherein the priority level is higher than that of a packet which would be dropped if the Rate were higher than R1 and had no set flag. [Cheriton, Fig. 3, ¶48])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of YE indicating that limiting the impacts of congestion may be performed by implementing queuing and priority assignments, with the teachings Cheriton, indicating that flows having experienced dropped packets previously may be flagged for determining a priority level of future flow treatment. The benefiting result would have been the ability to improve packet processing and handling based on noted flow behavior.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over YE as applied to claims 1 and 11 above, and further in view of Zhai et al. US 2021/0365253 (hereinafter Zhai).

Regarding claims 8 and 18, YE teaches wherein the network congestion control is performed by packet queuing (See the rejections of claim 1 and 11 respectively), but it does not teach that the queue is specifically associated with a data plane device. 
However,  Zhai teaches, wherein the queue is associated with a data plane device. [Zhai, ¶37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of YE indicating that limiting the impacts of congestion may be performed by implementing queuing and priority assignments of communications between devices, with the teachings Zhai, indicating that queue is associated with a data plane device. The benefiting result would have been the ability to improve packet processing and handling between user applications and services executed on the end terminals devices to improve perceived user experience.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YE, as applied to claims 1 and 11 above, and further in view of Li et al. US 2010/0094989 (hereinafter Li).

Regarding claims 9 and 19, YE teaches the method according to claim 1 and system of claim 11 as shown above, wherein the queues assist to help reduce the impacts of network congestions (See the rejection of claims 1 and 11 above), but it does not teach wherein the queue is associated with a shaper.
However, Li teaches wherein the queue is associated with a shaper [Li, Figs. 2-3, 215-218 (Queues), 225 (Shapers) ¶29].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of YE indicating that limiting the impacts of congestion may be performed by implementing queuing and priority assignments of communications between devices, with the teachings Li, indicating that queue is associated with a shaper. The benefiting result would have been the ability to improve network traffic flow tailoring to reduce the overall contribution to disruptive network congestion.

Regarding claims 10 and 20, the combination of YE, in view of Li teaches the method according to claim 9 and a system according to claim 19, wherein the shaper comprises a plurality of queues and determining a queue depth for each queue [Li, Figs. 2-3, 215-218 (Queues), 225 (Shapers) ¶29].

The same obviousness and rationale to combine applied in the rejection of claims 9 and 19 are applicable to this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467